Case 21-20472-tnw                      Doc 4          Filed 06/03/21 Entered 06/03/21 15:08:34                                              Desc Main
                                                      Document      Page 1 of 6
  Fill in this information to identify your case:
                                                                                                                    Check if this is an amended plan,
  Debtor 1         Brenda J. Lawson
                                                                                                               and list below the sections of the plan
                                                                                                               that have been changed.
  Debtor 2
                                                                                                               ________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the Eastern District of Kentucky

  Case number

  Local Form 3015-1(a)

  Chapter 13 Plan                                                                                                                                   12/17

  Part 1:          Notices

  To             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
  Debtor(s):     that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with
                 local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

                   Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
  To
  Creditor(s):     You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                   an attorney, you may wish to consult one.
                   If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                   confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                   Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                   Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                   The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                   plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                   will be ineffective if set out later in the plan.



   1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial
                                                                                                                       Included            Not included
               payment or no payment to the secured creditor.




   1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included            Not included
               out in Section 3.4.



   1.3         Nonstandard provisions, set out in Part 8.                                                             Included             Not included




  Part 2:      Plan Payments and Length of Plan

  2.1     Debtor(s) will make payments to the trustee as follows :
          $65.00 per Month for 60 months
          [and $ ___ per ___ for ___ months.] Insert additional lines if needed.
          If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
          payments to creditors specified in this plan.
  2.2     Regular payments to the trustee will be made from future income in the following manner:
          Check all that apply.
                Debtor(s) will make payments pursuant to a payroll deduction order.

                Debtor(s) will make payments directly to the trustee.

                Other (specify method of payment): _________________ .



  Local Form 3015-1(a)                                                    Chapter 13 Plan                                         Page 1
Case 21-20472-tnw                     Doc 4          Filed 06/03/21 Entered 06/03/21 15:08:34                                           Desc Main
                                                     Document      Page 2 of 6
  Debtor Brenda Lawson                                                                       Case Number

  2.3     Income tax refunds.
          Check one
              Debtor(s) will retain any income tax refunds received during the plan term.

              Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
          and will turn over to the trustee all income tax refunds received during the plan term.
              Debtor(s) will treat income tax refunds as follows:

          _______________________


  2.4     Additional payments.
          Check one:
              None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each
          payment.
          1. Debtor proposes to sell her property located on Bethel Row Rd. in Latonia, Kentucky on or before month 55 of the plan and shall turn
          over all unexempt proceeds of the sale to the Chapter 13 Trustee within 30 days for distribution to priority and unsecured creditors and
          administrative fees.


  2.5     The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is         $3,901.58..



  Part 3:       Treatment of Secured Claims


  3.1     Maintenance of payments and cure of default, if any.
          Check One.


        None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


  3.2                                                                                                           claims Check one.
          Request for valuation of security, payment of fully secured claims, and modification of under secured claims.


        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


  3.3     Secured claims excluded from 11 U.S.C. § 506 .
          Check One.
        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

        The claims listed below were either:

  (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
  personal use of the debtor(s), or
  (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.
  These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
  directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before
  the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed
  proof of claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the
  debtor(s).

  Name of Creditor           Collateral              Amount of claim     Interest rate*   Monthly payment      Estimated total payments by trustee

                                                                                          $415.82
                                                                                          Disbursed by:
  General Electric Credi     2020 Chevrolet Trax     $25,588.00          0.00%                Trustee          $25,588.00

                                                                                              Debtor(s)

  * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
  3.4     Lien avoidance .
          Check One.


        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


  3.5     Surrender of Collateral .
          Check One.
        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

        The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
Case 21-20472-tnw                       Doc 4          Filed 06/03/21 Entered 06/03/21 15:08:34                                             Desc Main
                                                       Document      Page 3 of 6
  upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
  terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

  Name of Creditor                                                                 Collateral

  Credit Acceptance Corp                                                           2008 Hyundai Tuscon

  3.6      All Other Secured Claims .
            An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
            plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of
            the value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at
            the WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage
            points, or if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed.
            Allowed administrative expenses shall be paid in full prior to distribution to this class of secured claims..



  Part 4:        Treatment of Fees and Priority Claims


  4.1       General
            Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
            without postpetition interest.
  4.2       Trustee’s fees
            Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be             8.00% of plan
            payments; and during the plan term, they are estimated to total $289.01.
  4.3       Attorney's Fees
            1. Counsel for the debtor requests compensation as follows:
                    a.       Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00
                    (not to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of
                    $3,500.00 to be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must
                    match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses
                    will be requested by separate application.
            OR
                    b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the
                    Court.
            2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
            adequate protection payments ordered by the Court.
  4.4      Priority claims other than attorney's fees and those treated in § 4.5.
            Check one.


          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


  4.5       Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
            Check one.
                 None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
            [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
            governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
            payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).​

  Name of creditor                                              Amount of claim to be paid

                                                                $




  Part 5:         Treatment of Nonpriority Unsecured Claims


   5 .1     Nonpriority unsecured claims not separately classified.
            Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the
            option providing the largest payment will be effective. Check all that apply.
                 The sum of $112.57.

                 0.37% of the total amount of these claims, an estimated payment of        $112.57.

                 The funds remaining after disbursements have been made to all other creditors provided for in this plan.

            If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
            approximately $27,570.03. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made
            in at least this amount.
  5.2      Maintenance of payments and cure of any default on nonpriority unsecured claims.           Check one.


          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
Case 21-20472-tnw                    Doc 4          Filed 06/03/21 Entered 06/03/21 15:08:34                                       Desc Main
  5.3                                               Document      Page 4 of 6
         Separately classified nonpriority unsecured claims. Check one.


        None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




  Part 6:      Executory Contracts and Unexpired Leases


  6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and
  unexpired leases are rejected. Check one.


        None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




  Part 7:       Vesting of Property of the Estate


  7 .1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
  upon Check the applicable box:
              plan confirmation.

              entry of discharge

              other: ____________________________

  7.2     Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.



  Part 8:      Nonstandard Plan Provisions


  8.1 Check “None” or List Nonstandard Plan Provisions
              None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

  Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
  included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


  These plan provisions will be effective only if the applicable box in § 1.3 is checked.

    1. Confirmation of the plan shall impose a duty on the holders and/or servicers of claims secured by liens
       on real property to apply the payments received from the trustee on the pre-petition arrearages, if any,
       and only to such arrearages; to deem the pre-petition arrearages as current by confirmation, thereby
       precluding the imposition of late payment charges and other default related fees and charges based
       solely on the prepetition default(s); to apply the direct mortgage payments, if any, paid by the trustee or
       by the debtor to the month in which they were made under the plan or directly by the debtor, whether
       such payments are immediately applied to the loan or placed into some type of suspense account; to
       notify the trustee, the debtor and the attorney for the debtor of any change in the interest rate for an
       adjustable rate mortgage and the effective date of the adjustment; to notify the trustee, the debtor and
       attorney for the debtor of any change in the taxes and insurance that would either increase or reduce the
       escrow portion of the monthly mortgage payment; and to otherwise comply with 11 U.S.C. Section
       524(i).


    2. NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS


    a. Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid
       under the plan.
    b. To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy
       Rule 3002, except as is setout in section 4 below.
    c. If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule
       3002 as unsecured, the claim will be treated as unsecured, the filing of such a claim will be treated as a
       waiver of the security interest by the creditor.
    d. If a creditor with a listed secured claim fails to file a proof of claim before the deadline under
       Bankruptcy Rule 3002(c), the debtor(s) may file a proof of claim on behalf of the creditor pursuant to
       Bankruptcy Rule 3004, subject to the following:
           i. If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel
Case 21-20472-tnw                   Doc 4   Filed 06/03/21 Entered 06/03/21 15:08:34 Desc Main
                shall use their best efforts Document           Page
                                             to file such claim(s) before5the
                                                                           ofdeadline
                                                                              6       under Bankruptcy Rule 3004.
          ii. A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as
              to any secured portion of the claim if it is filed no later than 14 days after the trustee files a Notice
              of Allowance of Claims.
         iii. Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control
              over the amounts listed in any proof of claim filed by the debtor(s) under Bankruptcy Rule 3004.
    e. Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain
       their rights to object to the allowance of any claim.


    3. In the event that relief from stay is granted to any creditor addressed in Section III, or in the event that
       the Debtors surrender the collateral to the creditor after confirmation, any resulting deficiency, after
       liquidation of the collateral, shall be classified and paid only as a general unsecured claim, but only up
       to the amount of said deficiency. Any amount unpaid on said deficiency claim shall be discharged
       upon completion of the plan. This special provision is intended to cover any and all secured claims,
       whether payment on the claims are to be made through the plan by the Trustee or to be made directly by
       the Debtors.
    4. Debtor proposes to sell her property located on Bethel Row Rd. in Latonia, Kentucky on or before
       month 55 of the plan and shall turn over all unexempt proceeds of the sale to the Chapter 13 Trustee
       within 30 days for distribution to priority and unsecured creditors and administrative fees.

  Part 9:        Signatures


  9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
  The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



  /s/ Brenda J. Lawson
  Signature of Debtor 1                                                                                  Signature of Debtor 2

  Executed on: 06/03/2021                                                                                Executed on: 06/03/2021




  /s/ Danielle Lawrence
  Signaure and Address of Attorney for Debtor(s)
  Lawrence & Associates, LLC
                                                                                                         Executed on: 06/03/2021
  2500 Chamber Center Dr. Suite 300, Fort Mitchell, KY 41017
  859-371-5997
  danielle@lawrencelaws.com

  Signature(s) of Debtor(s)


  By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify( ies)
                                                                                                                         ies) that the wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
  included in Part 8.



  Local Form 3015-1(a)                                              Chapter 13 Plan                                      Page __
Case 21-20472-tnw                     Doc 4           Filed 06/03/21 Entered 06/03/21 15:08:34                                     Desc Main
                                                      Document      Page 6 of 6

  Exhibit: Total Amount of Estimated Trustee Payments


  The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out
  below and the actual plan terms, the plan terms control.

  a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total )                                                $0.00

  b. Modified secured claims (Part 3, Section 3.2 total )                                                                        $0.00

  c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total )                                                   $25,588.00

  d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total )                                         $0.00

  e. Fees and priority claims (Part 4 total )                                                                                    $3,789.01

  f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount )                                                  $112.57

  g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total )                                              $0.00

  h. Separately classified unsecured claims (Part 5, Section 5.3 total )                                                         $0.00

  i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                    $0.00

  j. Nonstandard payments (Part 8, total)                                                                                        $0.00

                                                                                                                                 $29,489.58
    Total of lines a through j
